768 N.W.2d 87 (2009)
In re Skyler Leroy McBRIDE, Alexander Garand McBride, and Sawyer Dale McBride, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Ronald D. McBride, Jr., Respondent-Appellant,
and
Susan McBride, Respondent.
Docket No. 136988. COA No. 282062.
Supreme Court of Michigan.
July 21, 2009.

Order
On order of the Chief Justice, motions by Legal Services of Michigan and the *88 National Association of Counsel for Children for leave to file briefs amicus curiae are GRANTED.